Name: Commission Regulation (EC) NoÃ 712/2006 of 10 May 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 11.5.2006 EN Official Journal of the European Union L 124/8 COMMISSION REGULATION (EC) No 712/2006 of 10 May 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 11 May 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 May 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 10 May 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 108,6 204 105,7 999 107,2 0707 00 05 052 124,1 628 155,5 999 139,8 0709 90 70 052 119,5 204 25,1 999 72,3 0805 10 20 052 46,6 204 37,6 212 64,4 220 43,2 400 40,9 448 50,4 624 56,2 999 48,5 0805 50 10 388 50,9 528 56,6 624 55,6 999 54,4 0808 10 80 388 85,6 400 135,2 404 105,5 508 80,8 512 81,9 524 94,6 528 80,5 720 86,8 804 103,9 999 95,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.